Citation Nr: 1545233	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is manifested by itching, pain, bleeding, and swelling in the beard area of the face, and slight scarring on the chin area and side of the face.  

2.  Service connection is solely in effect for pseudofolliculitis barbae, rated 30 percent throughout the appeal period.

3.  The probative, competent, and credible evidence of record does not show that it is at least as likely as not that the Veteran is precluded from securing or following substantially gainful employment, consistent with his education and occupational experience, as a result of his single service-connected disability, pseduofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation greater than 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7813 (2014).

2.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Upon receipt of a substantially complete application for benefits, VA must notify the veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the Veteran's claim for entitlement to an increased rating, the RO's letter dated in December 2010 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA medical examinations have been conducted.  The Veteran was provided with VA examinations addressing the severity of his pseudofolliculitis barbae in April 2011 and June 2015.  Review of the reports provided reflects that they are adequate in this case, as they were based on a thorough examination of the Veteran and provide sufficient detail to properly rate the Veteran's disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I.  Pseudofolliculitis Barbae

The Veteran contends that he is entitled to an increased rating greater than 30 percent for his service-connected pseudofolliculitis barbae.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae is currently evaluated as 30 percent disabling under 38 U.S.C.A. § 4.118, Diagnostic Codes 7899-7813.  The hyphenated code is intended to show that the Veteran's pseudofolliculitis barbae is rated analogously to dermatophytosis, under Diagnostic Code 7813, because there is no Diagnostic Code that specifically addresses pseudofolliculitis barbae.  See 38 C.F.R. § 4.20 (2014) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2014) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Diagnostic Code 7813 provides that the disability is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  Id.  The Veteran's service-connected pseudofolliculitis barbae is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, a 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum schedular 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7800. 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Codes 7801 and 7802 pertain to burn scars, or scars due to other causes, not of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (2014).  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7806 for dermatitis or eczema, a 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum schedular 60 percent evaluation is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2014).

In April 2011, the Veteran underwent a VA skin examination.  He complained of symptoms including itching, pain, bleeding, and swelling in the beard area of the face.  He noted that he treated his pseudofolliculitis barbae with creams, but he was unsure of what the creams were.  Physical examination of the skin showed normal skin over the body except for a red area on the face and in the beard area.  The examiner noted that the Veteran's pseudofolliculitis barbae left slight scarring on the chin area and side of the face that covered about 2 percent of the face, not including other areas of the body.  No other areas of the Veteran's body were found to be affected by pseudofolliculitis barbae.  The examiner also noted that the Veteran's pseudofolliculitis barbae did not affect or cause any impairment of physical or sedentary employment.

In an October 2011 notice of disagreement, the Veteran reported that his pseudofolliculitis was crusting.  In his March 2013 substantive appeal, he stated that his skin was worse from the top of his shoulders and back with crusting marks on both legs.

The Veteran underwent another VA examination in June 2015.  When asked about his skin disease, the Veteran described symptoms on his legs and feet during service and current symptoms including bumps on his head, scalp, back, and arms, which cause itching and throbbing pain.  The VA examiner found that the Veteran's pseudofolliculitis barbae did not cause scarring or disfigurement of the head, face, or neck; that the Veteran did not have any benign or malignant skin neoplasm; and that the Veteran did not have any systemic manifestation due to any skin disease.  Also, the examiner noted that the Veteran had not been treated with oral or topical medication in the past 12 months for any skin condition and that he had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner stated that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to uticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Physical examination showed dermatitis affecting 20 to 40 percent of the total body area and 5 to 20 percent of the exposed areas.  Dermatitis presented as scattered hyperpigmented, flat, non-blanching macular lesions on the lower anterior legs, bilaterally.  There was variation in size and configuration.  There was 1 single, slightly raised punctate popular lesion with erythematous base on the center of the right wrist dorsal surface, which was not warm to the touch.  There were several well-healed scabbed popular lesions on the lower arms, bilaterally, and on the posterior upper back.  There were 4 to 5 scabbed popular lesions dispersed on the posterior lower legs, bilaterally.  The chest, abdomen, and feet below the ankles were clear.

With regard to the Veteran's pseudofolliculitis barbae, the examiner noted flesh colored popular lesions on the face along the bilateral mandibles of the anterior neck.  There were no pustules, popular lesions, redness, or irritation on examination.  The Veteran had several small "pimples" with short, thick hair stubbles in the center along the anterior neck only.  Involvement of the face was 5 to 20 percent of total exposed areas and 5 to 20 percent of total body area.  

The examiner indicated that the Veteran's pseudofolliculitis barbae impacted his ability to work, as the Veteran stated that he would not want to be around others due to the itching and scratching and that he could not get any work done.  However, the examiner concluded that the Veteran's skin disorder does not preclude him from participating in the work force.

Initially, the Board notes that the RO denied service connection for dermatitis, rash, eczema, and pigmented purpura (not including pseudofolliculitis barbae) in a September 2013 rating decision.  The Veteran has not appealed that decision, and those issues are not before the Board at this time.  Thus, to the extent that the evidence distinguishes those diagnosed skin disabilities from the service-connected pseudofolliculitis barbae, the Board will not consider them in determining the current severity of the Veteran's service-connected pseudofolliculitis barbae.

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 30 percent for the Veteran's pseudofolliculitis barbae is not warranted in this case.  The evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  In that regard, the April 2011 examiner noted slight scarring on the chin and side of the face, but did not report any characteristics of disfigurement, tissue loss, distortion, or asymmetry of two features or paired set of features.  Although the examiner indicated that the Veteran used a cream to treat his pseudofolliculitis barbae, there is no evidence of systemic therapy.  The June 2015 VA examiner did not find any scarring or disfigurement of the head, face, or neck, and reported no use of systemic or topical medications in the past 12 months.  Accordingly, as the Veteran's pseudofolliculitis barbae does not meet the criteria for an increased rating under any of the diagnostic codes pertaining to skin disabilities, an increased rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 30 percent for pseudofolliculitis barbae at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509-10.

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's pseudofolliculitis barbae is not so unusual or exceptional in nature as to render the schedular rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  As shown by the evidence of record, the Veteran's pseudofolliculitis barbae was manifested by itching, pain, bleeding, and swelling in the beard area of the face, and slight scarring on the chin area and side of the face.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's pseudofolliculitis barbae is not inadequate.  An increased evaluation is provided for certain manifestations of, and/or levels of functional impairment due to, this disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

II. TDIU

The Veteran contends that he is unable to work as a result of his service-connected pseudofolliculitis barbae.  In that regard, he alleges that he would not be able to work because he could not be around people due to itching and scratching.  He reports that he could not get any work done.  In his claim for entitlement to TDIU, he indicated that he was unable to work due to his skin disorder, carpal tunnel, and the spurs on his feet.  He reported that he last worked in a full-time position in the 1970's or 1980's.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection is in effect for pseudofolliculitis barbae, rated as 30 percent disabling.  As the Veteran's single service-connected disorder is not rated as 50 percent or greater, the schedular percentage criteria for TDIU are not met.  38 C.F.R. § 4.16(a). 

Nonetheless, the Board must also consider whether the evidence of record establishes that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability so as to warrant referral to the Director of Compensation and Pension Service for consideration of entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's SSA disability records are negative for any complaints of or treatment for pseudofolliculitis barbae.  In fact, the SSA records show that the Veteran requested disability compensation in 2007 based upon different disabilities - including carpal tunnel in the hands, high blood pressure, high cholesterol, diabetes mellitus, and feet spurs.  He was also diagnosed with psychiatric disorders, including anxiety and affective disorders.  In March 2008, the SSA denied the Veteran's claim for SSA disability benefits because the Veteran's health problems did not meet the criteria for entitlement to such benefits; thus, he was not considered disabled.  The Veteran requested reconsideration of the decision, and in July 2008, the SSA again denied the Veteran's claim upon the finding that the Veteran's disabilities did not render him disabled under the Social Security Act.  The Veteran appealed, and in January 2010, he was awarded SSA disability benefits, effective February 1, 2007, based upon the Veteran's diabetic neuropathy, carpal tunnel syndrome, weakness of the hands, and pain and tingling in the hands and feet.

During an April 2011 VA examination, the examiner opined that the Veteran's pseudofolliculitis barbae did not affect or cause any impairment on either physical or sedentary employment.  The examiner stated that the Veteran was able to work due to pseudofolliculitis barbae, despite the Veteran's belief that he is unable to work.

In a June 2015 VA examination, the Veteran noted that he would not want to be around people due to itching and scratching associated with his skin disorder, and that he would not be able to get any work done.  The VA examiner stated that the Veteran's skin disorder does not preclude him from participating in the work force, and that to prevent aggravation of itching, the Veteran would need to avoid a hot environment to prevent intense uticaria.  In a June 2015 supplemental opinion, the examiner noted that there has been an improvement in the appearance of the Veteran's pseudofolliculitis barbae as compared to his symptoms during active duty service, and that the evidence is not sufficient to support a finding of total disability based upon individual unemployability due to his service-connected pseudofolliculitis barbae.

After thorough consideration of the evidence of record, the Board concludes that the probative medical evidence of record does not show that the Veteran is precluded from employment consistent with his education and occupational experience solely as a result of his service-connected pseudofolliculitis barbae.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disability may have a negative effect on his comfort in an employment situation, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected pseudofolliculitis barbae precludes him from securing or following any type of substantially gainful occupation.

As the only medical evidence of record addressing the impairment in employability due to the Veteran's service-connected pseudofolliculitis barbae are the VA opinions finding that pseudofolliculitis barbae does not interfere with the Veteran's employability, there is no probative medical evidence of record showing that a service-connected disability prevents the Veteran from securing or following a substantially gainful occupation.

A total rating for compensation purposes based upon individual unemployability is granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16.  

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disability.  Thus, the Board finds that the issue should not be referred to the Director of Compensation and Pension Service for extraschedular consideration of a total rating for compensation purposes based upon individual unemployability.

For the forgoing reasons, a total rating for compensation purposes based upon individual unemployability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to an increased rating greater than 30 percent for pseudofolliculitis barbae is denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


